Citation Nr: 0120583	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  98-17 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously remanded by the Board 
in May 2000 in order to schedule a requested hearing before a 
member of the Board.  However, this hearing request was 
withdrawn in June 2000.  38 C.F.R. § 20.702(e) (1999).  

This case was remanded again by the Board in August 2000 in 
order to provide the veteran with notice regarding the 
deficiencies in his claim and to provide him with an 
opportunity to submit evidence sufficient to make the claim 
well grounded.  However, since the August 2000 remand, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims, as here, filed before the date of enactment of 
the VCAA, and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran, in January 2001 correspondence with the RO, 
seems to have raised a claim for "permanent and total 
disability."  Since this issue has not been developed by the 
RO, it is referred to the RO for appropriate action.


REMAND

The veteran contends, in substance, that his bladder cancer 
is a result of exposure to herbicides in service; therefore, 
he believes that service connection is warranted for that 
disorder.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC. 16-92 (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and has identified certain assistance that must 
be rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, contacting the service department for purposes of 
obtaining further information as to the likelihood that he 
was exposed to herbicides during his period of service in 
Vietnam.  See, e.g., McCartt v. West, 12 Vet. App. 164, 168-
69 (1999) (exposure to herbicides is not presumed under 
circumstances where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e)).  The action should also include making 
reasonable efforts to obtain copies of any relevant records 
of treatment, including records of recent treatment at the VA 
Medical Center (MC) in Tuscaloosa, Alabama, mentioned by the 
veteran in January 2001 correspondence.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
considered to be constructively included within the record 
and must be acquired if material to an issue on appeal).

In addition, the record shows that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits.  
Although an award letter is of record, additional records 
pertaining to the award of such benefits by the SSA have not 
been associated with the record.  Such records may be of 
significant probative value in determining whether service 
connection for transitional cell carcinoma of the bladder is 
warranted.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 
(1992).  Thus, the RO must request complete copies of the SSA 
records utilized in awarding the appellant disability 
benefits.

Also, in two written statements, the veteran has asserted 
that a physician has stated that his cancer is due to his 
exposure to chemicals and that this type of cancer usually 
occurs in men of more advanced age.  None of the competent 
evidence currently of record in any way suggests that his 
bladder cancer can be traced to exposure to herbicides in 
service.  He is advised that this is the type of evidence 
necessary to substantiate his claim.  He is further advised 
that in order for the VA to assist him with the development 
of this evidence, he must adequately identify any relevant 
records.

In addition, if the expanded record contains evidence showing 
that it is at least as likely as not that the veteran was 
exposed to herbicides in service, the RO should arrange to 
have him scheduled for an examination for purposes of 
obtaining a medical opinion as to the likelihood that he has 
transitional cell carcinoma of the bladder attributable to 
such exposure.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence pertinent to his claim on 
appeal that has not already been made 
part of the record, including treatment 
records, VA and non-VA, and statements 
from treating physicians or other health 
care providers, or material from any 
other competent medical source, 
reflecting the existence of a medical 
relationship between his bladder cancer 
and service, including exposure to 
herbicides in service.  The RO should 
assist him in obtaining such evidence.  
The appellant must adequately identify 
the records and provide any necessary 
authorization. 

2.  The RO should make further efforts to 
obtain pertinent federal records until 
the records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  In 
particular, the RO should make further 
efforts to obtain:

a.  All service department records 
or records maintained by the U.S. 
Armed Services Center for Research 
of Unit Records (USASCRUR) 
pertaining to the likelihood that 
the veteran was exposed to 
herbicides during his period of 
service in Vietnam; and

b.  All VA treatment records from 
the Tuscaloosa VAMC dating from 
April 1998 to the present; and

c.  All administrative and medical 
records compiled and/or utilized by 
the Social Security Administration 
in connection with any award of 
disability benefits to the veteran.  
The RO should proceed with all 
reasonable follow-up referrals that 
may be indicated by the inquiry.

If the RO, after making reasonable 
efforts, is unable to obtain any records 
sought, the RO shall notify the appellant 
that it is unable to obtain those records 
by identifying the records it is unable 
to obtain; explaining the efforts that it 
made to obtain those records; and 
describing any further action to be taken 
by the RO with respect to the claim.

3.  If, and only if, the expanded record 
contains evidence showing that it is at 
least as likely as not that the veteran 
was exposed to herbicides in service, 
the RO should arrange to have the 
veteran scheduled for a VA examination.  
The physician should examine the 
veteran, review the claims folder, 
complete any indicated testing, and 
offer an opinion as to the medical 
likelihood that the veteran has 
transitional cell carcinoma of the 
bladder, or residuals thereof, 
attributable to in-service exposure to 
herbicides.  A complete rationale for 
the opinion should be provided.

4.  The RO should review the record and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
regard to the veteran's claim.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue in 
appellate status.  If the claim remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


